UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 07-4100



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

          versus


TODD SCOTT,

                                                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cr-00157-RLW)


Submitted:    August 31, 2007                 Decided:   October 22, 2007


Before WILKINSON and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


I. Scott Pickus, Richmond, Virginia, for Appellant. Charles P.
Rosenberg, United States Attorney, Stephen W. Miller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Todd Scott appeals his conviction and sentence following

a guilty plea to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2000).             Scott alleges the

district court erred in denying his motion to withdraw his guilty

plea.   Finding no reversible error, we affirm.

           A defendant who seeks to withdraw his guilty plea before

sentencing must demonstrate a “fair and just reason” for withdrawal

of the plea. Fed. R. Crim. P. 11(d)(2)(B).             A “fair and just”

reason is one that essentially “challenges the fairness of the Fed.

R. Crim. P. 11 proceeding” or “challenges the fulfillment of a

promise or condition emanating from the proceeding.”                 United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).              A court

should closely scrutinize the Rule 11 colloquy and attach a strong

presumption that the plea is final and binding if the Rule 11

proceeding is adequate. Id. We review the district court’s denial

of a motion to withdraw a guilty plea for abuse of discretion.

United States v. Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996).          After

reviewing the record, we find that the district court did not abuse

its   discretion   by   finding   no   fair   and   just   reason   for   the

withdrawal of Scott’s guilty plea.




                                  - 2 -
           Accordingly, we affirm Scott’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -